Calhoon, J.,
delivered the opinion of the court.
The appointment of the receiver was entirely proper, upon the facts of this case. Whether Levy was entitled to set up the exemption claim on the ground that he and Belande were not partners, and that all the money, proceeds of the sale of liquor, etc., belonged to him or not, it is clear that by agreement between him and Belande, on one part, and Kennedy and Glen-nan on the other, Levy expressly agreed, as did Belande, “that all money arising from the proceeds and management shall be scrupulously devoted to the payment of our just debts, share and share alike, the list of which debts is hereunto attached and made a part of this exhibit.” The agreement referred to contains this further clause: “It is further required by the said Levy and Belande, and it is agreed by the said Glennan and Kennedy, that, at the end of every 60 days after they take charge of said business, they will 'pay to one of the hanks of said city, to be selected by themselves, all of the net profits arising from said business, to be paid out by the said bank ratably to the persons named in the list of creditors hereto attached.” Here is an express agreement on the part of Levy that all the money realized from the sales by Glennan and Kennedy should be paid, one-half on his debts and one-half on Belande’s debts. In other words, here is a devotion of all the proceeds- of these sales to the debts of Levy & Belande, share and share alike. It cannot be held, in the face of this agreement, that Levy has not precluded himself from claiming any of the property as exempt, since by the contract the property was devoted to creditors. The action of the learned chancellor was, on this ground, *532correct. So far as the order appointing the receiver was concerned the law relating to exemptions became a part of that order, just as if written in it, and hence the order should be read as not directing the receiver to take charge of anything which was properly exempt. Finnin v. Malloy, 33 N. Y. Super. Ct., 382.
But we understand the scope of the agreement mentioned to be that all the money realized from the sale of wines, liquors, etc., should be applied as stated, and that the only purpose for keeping wines, liquors, etc., on hand, by replenishing, was to devote their profits, when sold, to the payment of the debts of Levy & Belande. It seems to us that the purpose of the agreement on the part of both Levy and Belande was that the entire stock of liquor, etc., should be converted into money, and that that money should be applied as stated. It is clear from the record that all the fixtures in the dramshop were covered by a mortgage, and that even the cash register was subject to a lien for the purchase money. No exemption could be claimed in them.
Under this state of case we think the contract devoted the property to creditors and precludes Levy from claiming an exemption therein; and for this jeason the decree appealed from is affirmed.

Affirmed.